Citation Nr: 1538543	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-41 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from March 1957 to January 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  This case has since been transferred to the RO in Phoenix, Arizona.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

In June 2015, the Board remanded these claims for additional development.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.

The claims were remanded in June 2015 to obtain addendum medical opinions regarding the nature and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  

An addendum medical opinion was obtained in July 2015.  The examiner stated that the whispered voice test used to measure the Veteran's hearing upon entry to service cannot be considered as reliable evidence that the Veteran's hearing loss was not pre-existing, and therefore, it is less likely than not that the Veteran's bilateral hearing loss was related to noise exposure during military service.

The Board notes that when no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  Here, the examiner was not asked in the June 2015 remand to comment on whether the Veteran's hearing loss pre-existed service as there is no indication that the Veteran had a pre-existing hearing loss.  His February 1957 enlistment examination noted no hearing loss or ear defects and he was found fit for military service.  There is no additional medical evidence of record that suggests he had a pre-existing hearing loss.  As such, the Veteran is presumed to have entered into service with normal hearing.  Therefore, the July 2015 VA examiner's opinion that the Veteran's bilateral hearing loss was less likely than not due to service was partially based on the inaccurate statement that the Veteran's enlistment examination cannot be considered reliable evidence that his hearing loss did not pre-exist service.  The Court has held that a medical opinion based on an inaccurate or incomplete factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427 (2006).  

Furthermore, the Board notes that the July 2015 VA examiner was asked to provide comments and an opinion as to the significance of the Veteran's threshold shift during service, as well as a notation from an in-service examiner on the February 1961 physical examination stating, "high frequency hearing loss at 8000 CPS - slowly progressive since 1959" and an October 1965 Medical Board examination noting that the Veteran had high frequency hearing loss in the left ear.  

The July 2015 VA examiner stated that the Veteran's high frequency hearing loss and threshold shifts at 6000 and 8000 Hertz (Hz) noted during service are not considered in determining whether or not a ratable hearing loss exists per 38 C.F.R. § 3.385.  Importantly, the Board is well aware that the frequencies of 6000 and 8000 Hz are not considered when determining if the Veteran has a current disability for VA purposes; however, the Board requested a medical opinion as to whether this documented threshold shift could have been an early onset of the Veteran's current hearing loss, which is now demonstrated in lower frequencies.  A medical opinion discussing this is particularly important because it was noted during service that the Veteran had slowly progressing high frequency hearing loss.  See February 1961 examination.  As such, the Board finds a remand is necessary to obtain an additional medical opinion.

Additionally, the Board finds the medical opinion provided regarding the etiology of the Veteran's tinnitus is also inadequate.  The examiner stated that for compensation purposes of recurrent tinnitus, three criteria must be met: a current disability, a plausible event in service that caused the condition and a nexus between the two.  The examiner then opined that the Veteran's tinnitus was less likely than not due to military service because although the Veteran reported subjective, moderate, intermittent tinnitus over the past six to seven years, there was no mention of a "plausible event" in service.  

The Board notes that the Veteran asserts he experienced acoustic trauma during service as a result of exposure to jet aircraft noise, engine noise and tool noise while serving as an aircraft mechanic in the military.  The Veteran's DD-214 shows his military occupational specialty was an aircraft mechanic.  Therefore, the "plausible event" discussed by the July 2015 VA examiner was in-service noise exposure from working on planes.  

On remand, a medical opinion must be obtained regarding whether the Veteran's tinnitus is causally or etiologically due to his exposure to acoustic trauma while working on aircraft during service.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain addendum VA medical opinions for the Veteran's bilateral hearing loss and tinnitus.  A copy of this remand and all relevant medical records should be made available to the examiner.

The examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability):

a)  that the Veteran's current bilateral hearing loss had an onset during service or is causally or etiologically due to his presumed in-service noise exposure, including on a delayed or latent onset theory of causation; and,

b)  that the Veteran's current tinnitus had an onset during service, is causally or etiologically due to his presumed in-service noise exposure including on a delayed or latent onset theory of causation, or is caused by or aggravated (beyond a natural progression) by his bilateral hearing loss.

In providing these opinions, the examiner must do the following:

(1)  Accept as fact that the Veteran entered into service with normal hearing, bilaterally, and that he was exposed to noise from jet aircraft noise, engine noise and tool noise while serving as an aircraft mechanic in the military.  

(2)  Consider the converted audiometric service findings from American Standards Association (ASA) units to International Standards Organization (ISO) -American National Standards Institute (ANSI) units when rendering the opinions.

(3)  Explain the significance of the April 1959 audiogram with results of 25 (35) dB at 6000 Hz and 50 (60) dB at 8000 Hz, in the left ear; the February 1961 audiogram with results of 70 (80) dB at 8000 Hz in the left ear and the examiner's notation of "high frequency hearing loss at 8000 CPS - slowly progressive since 1959"; the February 1962 audiogram showing 45 (55) dB at 8000 Hz in the left ear and 15 (25) dB at 8000 Hz in the right ear; the November 1964 audiogram showing 50 (60) dB at 6000 Hz in the left ear and 15 (25) dB at 6000 Hz in the right ear; and, the October 1965 audiogram showing 40 (50) dB at 6000 Hz in the left ear and 5 (15) dB at 6000 Hz in the right ear, with the notation that the Veteran had high frequency hearing loss in the left ear. (Note:  the Board is cognizant that the frequencies of 6000 and 8000 Hz are not considered when determining if the Veteran has a current disability for VA purposes; the Board is seeking an opinion on whether this documented threshold shift likely was an early onset of the Veteran's current hearing loss, which is now demonstrated in lower frequencies.)

(4)  Explain the significance of the presence of threshold shifts during service and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent damage, including theories of delayed/latent onset of hearing loss. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  

If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided. 

2.  Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  

In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
3.  After completing the above action, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  

After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




